Cite as 2013 Ark. 306

                SUPREME COURT OF ARKANSAS
                                        No.   CR-11-821

                                                   Opinion Delivered   September 5, 2013


RONALD A. McCLURE                                  PRO SE APPEAL FROM THE
                                APPELLANT          PULASKI COUNTY CIRCUIT
                                                   COURT, 60CR-01-638, HON.
v.                                                 WENDELL GRIFFEN, JUDGE
STATE OF ARKANSAS
                                  APPELLEE         AFFIRMED.


                                       PER CURIAM

       In 2001, appellant Ronald A. McClure entered a negotiated plea of guilty to first-

degree murder. He was sentenced to 540 months’ imprisonment. In 2010, appellant filed in

the circuit court a pro se petition for writ of error coram nobis alleging that, because of trial

counsels’ failure to investigate and failure to properly advise him of the plea bargain and its

effects, he felt coerced to enter the guilty plea. The circuit court denied appellant’s request

for relief on the grounds that appellant did not act with due diligence in filing the petition

nine years after judgment was entered and that appellant failed to prove the existence of some

extrinsic fact not known at trial that would have prevented entry of the judgment. Appellant

now brings this appeal.

       The standard of review of a denial of a petition for writ of error coram nobis is

whether the circuit court abused its discretion in denying the writ. Lee v. State, 2012 Ark.

401 (per curiam). An abuse of discretion occurs when the circuit court acts arbitrarily or

groundlessly. Id.
                                      Cite as 2013 Ark. 306

       A writ of error coram nobis is an extraordinarily rare remedy more known for its denial

than its approval. Cromeans v. State, 2013 Ark. 273 (per curiam). Coram-nobis proceedings

are attended by a strong presumption that the judgment of conviction is valid. Greene v. State,

2013 Ark. 251 (per curiam). The function of the writ is to secure relief from a judgment

rendered while there existed some fact that would have prevented its rendition if it had been

known to the circuit court and which, through no negligence or fault of the defendant, was

not brought forward before rendition of the judgment. Id. The petitioner has the burden of

demonstrating a fundamental error of fact extrinsic to the record. Burks v. State, 2013 Ark.

188 (per curiam).

       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Cromeans, 2013 Ark. 273. We have held that

a writ of error coram nobis is available to address certain errors that are found in one of four

categories: (1) insanity at the time of trial, (2) a coerced guilty plea, (3) material evidence

withheld by the prosecutor, or (4) a third-party confession to the crime during the time

between conviction and appeal. Greene, 2013 Ark. 251.

       On appeal, appellant asserts that his guilty plea was coerced by the “use of force and

threats,” that the prosecution withheld material, exculpatory evidence, that he was denied the

right to a trial by jury, and that he was denied the right to counsel of his choice. At the

outset, we decline to address appellant’s arguments concerning evidence withheld by the

prosecution in violation of Brady v. Maryland, 373 U.S. 83 (1963), denial of appellant’s right

to a trial by jury, and denial of appellant’s right to counsel of his choice, as appellant failed to


                                                 2
                                     Cite as 2013 Ark. 306

preserve those issues for appellate review. In his petition for the writ, appellant’s only ground

in support of issuance of the writ was that his guilty plea had been coerced. Issues raised for

the first time on appeal, even constitutional ones, will not be considered on appeal. White v.

State, 2012 Ark. 221, ___ S.W.3d ___.

       We further note that appellant’s argument on appeal does not present facts sufficient

to support a Brady violation. In order to establish a Brady violation, petitioner must establish

that evidence was suppressed by the State, either willfully or inadvertently. Sparks v. State,

2012 Ark. 464 (per curiam) (citing Smith v. State, 2012 Ark. 403 (per curiam)). Where a

petitioner offers nothing to show that information was concealed from the defense, and the

issue could have been determined with certainty at the time of trial, the petitioner has not

demonstrated a Brady violation that warrants issuance of a writ of error coram nobis. Id.

Here, appellant acknowledges in his brief-in-chief that the information, which he contends

was withheld by the prosecution, was received by the defense one month prior to trial.

Where the defense was aware of the facts at the time of trial, those facts are not sufficient to

support grounds for the issuance of the writ. Jackson v. State, 2010 Ark. 81 (per curiam).

       Turning to appellant’s remaining argument on appeal regarding a coerced guilty plea,

we cannot say that the circuit court abused its discretion in denying the writ on this point.

In his petition for the writ, appellant alleged that he felt coerced to enter into a plea bargain

due to his counsels’ failure to investigate and to properly advise him of the plea bargain and

its effects; however, appellant makes no argument on appeal regarding this particular claim.

As such, appellant has abandoned the arguments on appeal. Issues raised below but not argued


                                               3
                                     Cite as 2013 Ark. 306

on appeal are abandoned. James v. State, 2013 Ark. 290 (per curiam). Moreover, to the

extent that the allegations made below in support of the writ were predicated on ineffective-

assistance-of-counsel claims, such claims are not cognizable in error-coram-nobis proceedings.

Cromeans, 2013 Ark. 273 (Allegations of ineffective assistance of counsel are outside the

purview of coram-nobis proceedings.); State v. Tejeda-Acosta, 2013 Ark. 217, ___ S.W.3d ___

(Error-coram-nobis proceedings are not to be used as a substitute for Rule 37 proceedings,

such as claims of ineffective assistance of counsel.).

       While appellant has abandoned his claims that he was coerced to enter a guilty plea due

to counsels’ ineffectiveness, he asserts a new claim on appeal that the prosecution coerced his

guilty plea by use of force and threats. Specifically, he asserts that the prosecution threatened

to seek a sentence of life imprisonment if he did not enter the proposed plea bargain.

Notwithstanding appellant’s failure to preserve this argument for appellate review, see White,

2012 Ark. 221, ___ S.W.3d ___, appellant’s claims do not rise to the level of coercion

required to demonstrate that a writ of error coram nobis should issue. See Pierce v. State, 2009

Ark. 606 (per curiam) (denial of writ of error coram nobis affirmed where appellant alleged

that guilty plea was coerced on grounds that he was threatened with a greater sentence).

       Finally, although there is no specific time limit for seeking a writ of error coram nobis,

due diligence is required in making an application for relief. Burks, 2013 Ark. 188. Due

diligence requires that (1) the defendant be unaware of the fact at the time of the trial; (2) the

defendant could not have, in the exercise of due diligence, presented the fact at trial; and (3)

the defendant, after discovering the fact, did not delay in bringing the petition. Id. Here,


                                                4
                                    Cite as 2013 Ark. 306

appellant waited nine years to request issuance of the writ and asserted claims in support of

his request that were known to him at the time of trial. Even if appellant had asserted a

ground sufficient to support issuance of the writ, his failure to act with due diligence, alone,

would constitute good cause to deny the petition. Id.

       Affirmed.

       Ronald A. McClure, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.




                                               5